Mr. Justice Audrey
delivered the opinion of the Court.
The only ground urged in support of this appeal is that the lower court erred in dismissing the complaint for failure to state, facts sufficient to constitute a cause of action.
The complaint in which this appeal originated was brought in 1929, by the Congress Cigar Co., against Lorenzo Cabrera López and Tito Augusto Cabrera, to annul certain acts and contracts; and it alleges that, in 1926, plaintiff furnished a certain sum of money to Lorenzo Cabrera López as a crop loan on a property of 60 acres (cuerdas), which is described, and of which he stated to be the owner; that in the following year, plaintiff herein brought suit to recover said loan and attached the said property, but the attachment could not bo recorded in the registry of property because the. property was recorded in the name of another person; that in 1924, a public deed was executed whereby Tito A. Cabrera bought said property from the owners, and he also bought a portion thereof which had been segregated; that in 1925, he instituted a proceeding to establish ownership to said property which was adjudged in his favor; that prior to 1924, Lorenzo Cabrera López was the owner of said property and he is still such owner, and that the proceeding to establish ownership as well as the contracts above mentioned are null and nonexistent for want of consideration (causa); and that they were the result of a conspiracy to injure the plaintiff.
At the time of the acts and contracts whose annulment is sought by the appellant, the. latter was not a creditor of Lorenzo Cabrera López, nor did it participate in said acts or contracts, for which reason any defect that the same may have, including a failure of consideration, can not in any way *178affect appellant; nor were they made in.fraud of a person who was not then a creditor of Lorenzo Cabrera López. Hence, the complaint does not state a canse of action in favor of the plaintiff, and the judgment dismissing it should be affirmed.
Mr. Justice Cordova Dávila took no part in the decision of this case.